
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 2920
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 23, 2009
			Received; read twice and referred to the
			 Committee on the
			 Budget
		
		AN ACT
		To reinstitute and update the Pay-As-You-Go
		  requirement of budget neutrality on new tax and mandatory spending legislation,
		  enforced by the threat of annual, automatic sequestration. 
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Statutory Pay-As-You-Go Act of
			 2009.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2. Purpose.
					Sec. 3. Definitions.
					Sec. 4. PAYGO
				estimates and PAYGO scorecards.
					Sec. 5. Annual report
				and sequestration order.
					Sec. 6. Calculating a
				sequestration.
					Sec. 7. Current
				policy adjustment to the CBO estimates.
					Sec. 8. Application
				of BBEDCA.
					Sec. 9. Technical
				corrections.
					Sec. 10. Conforming
				amendments.
					Sec. 11. Exempt
				programs and activities.
				
			2.PurposeThe purpose of this Act is to reestablish a
			 statutory procedure to enforce a rule of budget neutrality on new revenue and
			 direct spending legislation.
		3.DefinitionsAs used in this Act—
			(1)The term BBEDCA means the
			 Balanced Budget and Emergency Deficit Control Act of 1985.
			(2)The definitions set forth in section 3 of
			 the Congressional Budget and Impoundment Control Act of 1974 and in section 250
			 of BBEDCA shall apply to this Act, except to the extent that they are
			 specifically modified as follows:
				(A)The term outyear means a
			 fiscal year that occurs one or more years after the budget year.
				(B)In section 250(c)(8)(C), the reference to
			 the food stamp program shall be deemed to be a reference to the Supplemental
			 Nutrition Assistance Program.
				(3)The term AMT means the
			 Alternative Minimum Tax for individuals under sections 55–59 of the Internal
			 Revenue Code of 1986, the term EGTRRA means the Economic Growth
			 and Tax Relief Reconciliation Act of 2001 (Public Law
			 107–16), and the term JGTRRA means the Jobs and
			 Growth Tax Relief and Reconciliation Act of 2003 (Public Law
			 108–27).
			(4)(A)The term budgetary effects
			 means the amounts by which PAYGO legislation changes direct spending or
			 revenues relative to the baseline and shall be determined on the basis of
			 estimates included by reference in the PAYGO Act or prepared under section
			 4(d)(3), as applicable. Budgetary effects that increase direct spending or
			 decrease revenues are termed costs and budgetary effects that
			 increase revenues or decrease direct spending are termed
			 savings.
				(B)For purposes of these definitions,
			 off-budget effects shall be counted as budgetary effects unless such changes
			 flow directly from amendments to title II of the Social Security Act and
			 related provisions of the Internal Revenue Code of 1986 and debt service
			 effects shall not be counted as budgetary effects.
				(C)Solely for purposes of recording entries on
			 a PAYGO scorecard, provisions in appropriations Acts are also considered to be
			 budgetary effects for purposes of this Act if such provisions make outyear
			 modifications to substantive law, except that provisions for which the outlay
			 effects net to zero over a period consisting of the current year, the budget
			 year, and the 4 subsequent years shall not be considered budgetary effects. For
			 purposes of this paragraph, the term, modifications to substantive
			 law refers to changes to or restrictions on entitlement law or other
			 mandatory spending contained in appropriations Acts, notwithstanding section
			 250(c)(8) of BBEDCA. Provisions in appropriations Acts that are neither outyear
			 modifications to substantive law nor changes in revenues have no budgetary
			 effects for purposes of this Act.
				(D)If a provision is designated as an
			 emergency requirement under this Act and is also designated as an emergency
			 requirement under the applicable rules of the House of Representatives, CBO
			 shall not include the cost of such a provision in its estimate of the PAYGO
			 legislation’s budgetary effects.
				(5)The term debit refers to the
			 net total amount, when positive, by which costs recorded on the PAYGO
			 scorecards for a fiscal year exceed savings recorded on those scorecards for
			 that year.
			(6)The term entitlement law
			 refers to a section of law which provides entitlement authority.
			(7)The term PAYGO legislation
			 or a PAYGO Act refers to a bill or joint resolution that affects
			 direct spending or revenue relative to the baseline. The budgetary effects of
			 changes in revenues and outyear modifications to substantive law included in
			 appropriation Acts as defined in paragraph (4) shall be treated as if they were
			 contained in PAYGO legislation.
			(8)The term timing shift refers
			 to a delay of the date on which direct spending would otherwise occur from the
			 ninth outyear to the tenth outyear or an acceleration of the date on which
			 revenues would otherwise occur from the tenth outyear to the ninth
			 outyear.
			4.PAYGO estimates and PAYGO
			 scorecards
			(a)Paygo estimates(1)A PAYGO Act shall include by reference an
			 estimate of its budgetary effects as determined under section 308(a)(3) of the
			 Congressional Budget Act of 1974, if timely submitted for printing in the
			 Congressional Record by the chairs of the Committees on the Budget of the House
			 of Representatives and the Senate, as applicable, before the vote on the PAYGO
			 legislation. The Clerk of the House or the Secretary of the Senate, as
			 applicable, shall also incorporate by reference such estimate printed in the
			 relevant portion of the Congressional Record under section 308(a)(3) of the
			 Congressional Budget Act of 1974 into the enrollment of a PAYGO Act. Budgetary
			 effects that are not so included shall be determined under section
			 4(d)(3).
				(2)(A)Section 308(a) of the Congressional Budget
			 Act of 1974 is amended by adding at the end the following new paragraph:
						
							(3)CBO paygo estimatesBefore a vote in either House on a PAYGO
				Act that, if determined in the affirmative, would clear such Act for
				enrollment, the chairs of the Committees on the Budget of the House and Senate,
				as applicable, shall request from the Director of the Congressional Budget
				Office an estimate of the budgetary effects of such Act under the Statutory
				Pay-As-You-Go Act of 2009. If such an estimate is timely provided, the chairs
				of the Committees on the Budget of the House of Representatives and the Senate
				shall post such estimate on their respective committee websites and cause it to
				be printed in the Congressional Record under the heading PAYGO
				ESTIMATE. For purposes of this section, the Director of the
				Congressional Budget Office shall not count timing shifts in his estimates of
				the budgetary effects of PAYGO legislation (as defined in section 3 of the
				Statutory Pay-As-You-Go Act of
				2009).
							.
					(B)The side heading of section 308(a) of the
			 Congressional Budget Act of 1974 is amended by striking Reports on.
					(b)Section 308 of the Congressional Budget Act
			 of 1974 is amended by adding at the end the following new subsection:
					
						(d)Scorekeeping guidelinesThe Director of the Congressional Budget
				Office shall provide estimates under this section in accordance with the
				scorekeeping guidelines determined under section 252(d)(5) of the Balanced
				Budget and Emergency Deficit Control Act of 1985. Upon agreement, the chairs of
				the Committees on the Budget of the House of Representatives and the Senate
				shall submit updates to such guidelines for printing in the Congressional
				Record.
						.
				(c)Current policy adjustments for certain
			 legislationFor purposes of
			 calculating budgetary effects under this Act, CBO shall adjust its estimates as
			 described below for any provision of legislation designated as meeting the
			 criteria in subsection (b), (c), or (d) of section 7 and which the chairman of
			 the Committee on the Budget of the House of Representatives or the Senate, as
			 applicable, designates as meeting those criteria. A single piece of legislation
			 may contain provisions designated as meeting criteria in more than one of the
			 subsections listed above. For appropriately designated provisions, CBO shall
			 exclude from its estimates for purposes of this Act any costs of a provision to
			 the extent that those costs, when combined with all other excluded costs of any
			 other previously designated provisions of enacted legislation under the same
			 subsection of section 7, do not exceed the maximum applicable current policy
			 adjustment defined under the applicable subsection of section 7 for the
			 applicable 10-year period, using the most recent baseline estimates supplied by
			 the Congressional Budget Office consistent with section 257 of the Balanced
			 Budget and Emergency Deficit Control Act of 1985 used in considering a
			 concurrent resolution on the budget; or, after the beginning of a new calendar
			 year and before consideration of a concurrent resolution on the budget, using
			 the most recent baseline estimates supplied by the Congressional Budget Office
			 consistent with section 257 of the Balanced Budget and Emergency Deficit
			 Control Act of 1985. CBO estimates of legislation containing a current policy
			 designation under this subsection shall include a separate presentation of
			 costs excluded from the calculation of budgetary effects for the legislation,
			 as well as an updated total of all excluded costs of provisions within the same
			 subsection of section 7.
			(d)OMB Paygo scorecards
				(1)In generalOMB shall maintain and make publicly
			 available a continuously updated document containing two PAYGO scorecards
			 displaying the budgetary effects of PAYGO legislation as determined under
			 section 308 of the Congressional Budget Act of 1974, applying the look-back
			 requirement in subsection (e) and the averaging requirement in subsection (f),
			 and a separate addendum displaying the estimates of the costs of provisions
			 designated in statute as emergency requirements.
				(2)Estimates in legislationExcept as provided in paragraph (3), in
			 making the calculations for the PAYGO scorecards, OMB shall use the budgetary
			 effects included by reference in the applicable legislation.
				(3)OMB estimatesIf legislation does not contain the
			 estimate of budgetary effects under paragraph (2), then OMB shall score the
			 budgetary effects of that legislation upon its enactment, based on the
			 approaches to scorekeeping set forth in this Act.
				(4)5-year scorecardThe first scorecard shall display the
			 budgetary effects of PAYGO legislation in each year over the 5-year period
			 beginning in the budget year.
				(5)10-year scorecardThe second scorecard shall display the
			 budgetary effects of PAYGO legislation in each year over the 10-year period
			 beginning in the budget year.
				(e)Look-back to capture current-year
			 effectsFor purposes of this
			 section, OMB shall treat the budgetary effects of PAYGO legislation enacted
			 during a session of Congress that occur during the current year as though they
			 occurred in the budget year.
			(f)Averaging used to measure compliance over
			 5-year and 10-year periodsOMB shall cumulate the budgetary effects of
			 a PAYGO Act over the budget year (which includes any look-back effects under
			 subsection (e)) and—
				(1)for purposes of the 5-year scorecard
			 referred to in subsection (d)(4), the four subsequent outyears, divide that
			 cumulative total by five, and enter the quotient in the budget-year column and
			 in each subsequent column of the 5-year PAYGO scorecard; and
				(2)for purposes of the 10-year scorecard
			 referred to in subsection (d)(5), the nine subsequent outyears, divide that
			 cumulative total by ten, and enter the quotient in the budget-year column and
			 in each subsequent column of the 10-year PAYGO scorecard.
				5.Annual report and sequestration
			 order
			(a)Annual reportNot later than 14 days (excluding weekends
			 and holidays) after Congress adjourns to end a session, OMB shall make publicly
			 available and cause to be printed in the Federal Register an annual PAYGO
			 report. The report shall include an up-to-date document containing the PAYGO
			 scorecards, a description of any current policy adjustments made under section
			 4(c), information about emergency legislation (if any) designated under section
			 3(4)(D), information about any sequestration if required by subsection (b), and
			 other data and explanations that enhance public understanding of this Act and
			 actions taken under it.
			(b)Sequestration orderIf the annual report issued at the end of a
			 session of Congress under subsection (a) shows a debit on either PAYGO
			 scorecard for the budget year, OMB shall prepare and the President shall issue
			 and include in that report a sequestration order that, upon issuance, shall
			 reduce budgetary resources of direct spending programs by enough to offset that
			 debit as prescribed in section 6. If there is a debit on both scorecards, the
			 order shall fully offset the larger of the two debits. OMB shall include that
			 order in the annual report and transmit it to the House of Representatives and
			 the Senate. If the President issues a sequestration order, the annual report
			 shall contain, for each budget account to be sequestered, estimates of the
			 baseline level of budgetary resources subject to sequestration, the amount of
			 budgetary resources to be sequestered, and the outlay reductions that will
			 occur in the budget year and the subsequent fiscal year because of that
			 sequestration.
			6.Calculating a sequestration
			(a)Reducing nonexempt budgetary resources by a
			 uniform percentageOMB shall
			 calculate the uniform percentage by which the budgetary resources of nonexempt
			 direct spending programs are to be sequestered such that the outlay savings
			 resulting from that sequestration, as calculated under subsection (b), shall
			 offset the budget-year debit, if any on the applicable PAYGO scorecard. If the
			 uniform percentage calculated under the prior sentence exceeds 4 percent, the
			 Medicare programs described in section 256(d) of BBEDCA shall be reduced by 4
			 percent and the uniform percentage by which the budgetary resources of all
			 other nonexempt direct spending programs are to be sequestered shall be
			 increased, as necessary, so that the sequestration of Medicare and of all other
			 nonexempt direct spending programs together produce the required outlay
			 savings.
			(b)Outlay
			 savingsIn determining the
			 amount by which a sequestration offsets a budget-year debit, OMB shall
			 count—
				(1)the amount by which the sequestration in a
			 crop year of crop support payments, pursuant to section 256(j) of BBEDCA,
			 reduces outlays in the budget year and the subsequent fiscal year;
				(2)the amount by which the sequestration of
			 Medicare payments in the 12-month period following the sequestration order,
			 pursuant to section 256(d) of BBEDCA, reduces outlays in the budget year and
			 the subsequent fiscal year; and
				(3)the amount by which the sequestration in
			 the budget year of the budgetary resources of other nonexempt mandatory
			 programs reduces outlays in the budget year and in the subsequent fiscal
			 year.
				7.Current policy adjustment to the CBO
			 estimates
			(a)PurposeThe purpose of this section is to provide
			 for adjustments of estimates of budgetary effects of PAYGO legislation for
			 legislation affecting four areas of the budget—
				(1)payments made under section 1848 of the
			 Social Security Act (titled Payment for Physicians’ Services);
				(2)the Estate and Gift Tax under subtitle B of
			 the Internal Revenue Code of 1986;
				(3)the AMT; and
				(4)provisions of EGTRRA or JGTRRA that amended
			 the Internal Revenue Code of 1986 (or provisions in later statutes further
			 amending the amendments made by EGTRRA or JGTRRA), other than—
					(A)the provisions of those two Acts that were
			 made permanent by the Pension Protection Act of 2006 (Public Law
			 109–280);
					(B)amendments to the estate and gift tax
			 referred to in paragraph (2);
					(C)the AMT referred to in paragraph
			 (3);
					(D)the 35 percent bracket and that portion of
			 the 33 percent bracket that applies to taxable income greater than $200,000 for
			 an individual and $250,000 for a couple; and
					(E)provisions in those two Acts relating to
			 taxes rates on capital gains and dividends.
					(b)Medicare Payments to Physicians
				(1)CriteriaLegislation that includes provisions
			 amending or superseding the system of payments under section 1848 of the Social
			 Security Act shall trigger the current policy adjustment required by this
			 Act.
				(2)AdjustmentThe amount of the maximum current policy
			 adjustment shall be the difference between—
					(A)estimated net outlays attributable to the
			 payments made to physicians under that section of the Social Security Act (as
			 scheduled on July 15, 2009, to be in effect); and
					(B)what those net outlays would have been if
			 the nominal payment rates and related parameters in effect for 2009 had been in
			 effect thereafter without change.
					(c)Estate and Gift Tax
				(1)CriteriaLegislation that includes provisions
			 amending the Estate and Gift Tax under subtitle B of the Internal Revenue Code
			 of 1986 shall trigger the current policy adjustment required by this
			 Act.
				(2)AdjustmentThe amount of the maximum current policy
			 adjustment shall be the difference between—
					(A)total revenues projected to be collected
			 under the Internal Revenue Code of 1986 (as scheduled on July 15, 2009, to be
			 in effect); and
					(B)what those revenue collections would have
			 been if, on the date of enactment of the legislation meeting the criteria in
			 paragraph (1), estate and gift tax law had instead been amended so that the tax
			 rates, nominal exemption amounts, and related parameters in effect for tax year
			 2009 had remained in effect thereafter without change.
					(d)Permanent Extension of Middle-Class Tax
			 Cuts and AMT Relief
				(1)CriteriaLegislation that includes provisions
			 extending middle-class tax cuts or AMT relief shall trigger the current policy
			 adjustment required by this Act if those provisions extend one or more of the
			 following provisions—
					(A)AMT relief for calendar year 2010 and
			 subsequent years in such a manner that the number of AMT taxpayers is not
			 estimated to exceed the number of AMT taxpayers in tax year 2008 in any year
			 through the tenth year after enactment;
					(B)the 10 percent bracket as in effect for tax
			 year 2010, as provided for under section 101(a) of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 and any later amendments through July 15,
			 2009;
					(C)the child tax credit as in effect for tax
			 year 2010, as provided for under section 201 of the Economic Growth and Tax
			 Relief Reconciliation Act and any later amendments through July 15,
			 2009;
					(D)tax benefits for married couples as in
			 effect for tax year 2010, as provided for under title III of the Economic
			 Growth and Tax Relief Reconciliation Act and any later amendments through July
			 15, 2009;
					(E)the adoption credit as in effect in tax
			 year 2010, as provided for under section 202 of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 and any later amendments through July 15,
			 2009;
					(F)the dependent care credit as in effect in
			 tax year 2010, as provided for under section 204 of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 and any later amendments through July 15,
			 2009;
					(G)the employer-provided child care credit as
			 in effect in tax year 2010, as provided for under section 205 of the Economic
			 Growth and Tax Relief Reconciliation Act of 2001 and any later amendments
			 through July 15, 2009;
					(H)the education tax benefits as in effect in
			 tax year 2010, as provided for under title IV of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 and any later amendments through July 15,
			 2009;
					(I)the 25 and 28 percent brackets as in effect
			 for tax year 2010, as provided for under section 101(a) of the Economic Growth
			 and Tax Relief Reconciliation Act of 2001 and any later amendments through July
			 15, 2009; and
					(J)the 33 percent brackets as in effect for
			 tax year 2010, as provided for under section 101(a) of the Economic Growth and
			 Tax Relief Reconciliation Act of 2001 and any later amendment affecting
			 taxpayers with taxable income of $200,000 or less for individuals and $250,000
			 or less for couples in calendar year 2010 and increased in each subsequent year
			 by an amount equal to the cost of living adjustment determined under
			 section
			 1(f)(3) of the Internal Revenue Code of 1986 for the calendar
			 year in which the taxable year begins, determined by substituting
			 calendar year 2008 for calendar year 1992 in
			 subparagraph (B) thereof.
					(2)AdjustmentThe amount of the maximum current policy
			 adjustment shall be the difference between what total revenues would have been
			 under the Internal Revenue Code of 1986 (as scheduled on July 15, 2009, to be
			 in effect) and what revenues would be if legislation—
					(A)permanently extending the AMT exemption and
			 brackets in effect in tax year 2009 but increased in tax year 2010 and each
			 subsequent tax year as indicated under subsection (d)(2)(B), along with any
			 additional amount necessary to prevent the number of taxpayers who must pay AMT
			 from increasing; and
					(B)permanently extending the provisions
			 identified in paragraph (1),
					were enacted on the same day as the
			 legislation referred to in paragraph (1).8.Application of BBEDCAFor purposes of this Act—
			(1)notwithstanding section 275 of BBEDCA, the
			 provisions of sections 255, 256, 257, and 274 of BBEDCA, as amended by this
			 Act, shall apply to the provisions of this Act;
			(2)references in sections 255, 256, 257, and
			 274 to this part or this title shall be
			 interpreted as applying to this Act;
			(3)references in sections 255, 256, 257, and
			 274 of BBEDCA to section 254 shall be interpreted as referencing
			 section 5 of this Act;
			(4)the reference in section 256(b) of BBEDCA
			 to section 252 or 253 shall be interpreted as referencing
			 section 5 of this Act;
			(5)the reference in section 256(d)(1) of
			 BBEDCA to section 252 or 253 shall be interpreted as referencing
			 section 6 of this Act;
			(6)the reference in section 256(d)(4) of
			 BBEDCA to section 252 or 253 shall be interpreted as referencing
			 section 5 of this Act;
			(7)section 256(k) of BBEDCA shall apply to a
			 sequestration, if any, under this Act; and
			(8)references in section 257(e) of BBEDCA to
			 section 251, 252, or 253 shall be interpreted as referencing
			 section 4 of this Act.
			9.Technical corrections
			(a)Section 250(c)(18) of BBEDCA is amended by
			 striking the expenses the Federal deposit insurance agencies and
			 inserting the expenses of the Federal deposit insurance
			 agencies.
			(b)Section 256(k)(1) of BBEDCA is amended by
			 striking in paragraph (5) and inserting in paragraph
			 (6).
			10.Conforming amendments
			(a)Section 256(a) of BBEDCA is
			 repealed.
			(b)Section 256(b) of BBEDCA is amended by
			 striking origination fees under sections 438(c)(2) and 455(c) of that
			 Act shall each be increased by 0.50 percentage point. and inserting in
			 lieu thereof origination fees under sections 438(c)(2) and (6) and
			 455(c) and loan processing and issuance fees under section 428(f)(1)(A)(ii) of
			 that Act shall each be increased by the uniform percentage specified in that
			 sequestration order, and, for student loans originated during the period of the
			 sequestration, special allowance payments under section 438(b) of that Act
			 accruing during the period of the sequestration shall be reduced by the uniform
			 percentage specified in that sequestration order..
			(c)Section 256(c) of BBEDCA is
			 repealed.
			(d)Section 256(d) of BBEDCA is amended—
				(1)by redesignating paragraphs (2), (3), and
			 (4) as paragraphs (3), (5), and (6);
				(2)by amending paragraph (1) to read as
			 follows:
					
						(1)Calculation of reduction in payment
				amountsTo achieve the total
				percentage reduction in those programs required by section 252 or 253, subject
				to paragraph (2), and notwithstanding section 710 of the Social Security Act,
				OMB shall determine, and the applicable Presidential order under section 254
				shall implement, the percentage reduction that shall apply, with respect to the
				health insurance programs under title XVIII of the Social Security Act—
							(A)in the case of parts A and B of such title,
				to individual payments for services furnished during the one-year period
				beginning on the first day of the first month beginning after the date the
				order is issued (or, if later, the date specified in paragraph (4)); and
							(B)in the case of parts C and D, to monthly
				payments under contracts under such parts for the same one-year period;
							such that the reduction made in
				payments under that order shall achieve the required total percentage reduction
				in those payments for that
				period.;
				(3)by inserting after paragraph (1) the
			 following:
					
						(2)Uniform reduction rate; maximum permissible
				reductionReductions in
				payments for programs and activities under such title XVIII pursuant to a
				sequestration order under section 254 shall be at a uniform rate, which shall
				not exceed 4 percent, across all such programs and activities subject to such
				order.
						;
				(4)by inserting after paragraph (3), as
			 redesignated, the following:
					
						(4)Timing of subsequent sequestration
				orderA sequestration order
				required by section 252 or 253 with respect to programs under such title XVIII
				shall not take effect until the first month beginning after the end of the
				effective period of any prior sequestration order with respect to such
				programs, as determined in accordance with paragraph
				(1).
						;
				(5)in paragraph (6), as redesignated, to read
			 as follows:
					
						(6)Sequestration disregarded in computing
				payment amountsThe Secretary
				of Health and Human Services shall not take into account any reductions in
				payment amounts which have been or may be effected under this part, for
				purposes of computing any adjustments to payment rates under such title XVIII,
				specifically including—
							(A)the part C growth percentage under section
				1853(c)(6);
							(B)the part D annual growth rate under section
				1860D–2(b)(6); and
							(C)application of risk corridors to part D
				payment rates under section
				1860D–15(e).
							;
				and
				(6)by adding after paragraph (6), as
			 redesignated, the following:
					
						(7)Exemptions from sequestrationIn addition to the programs and activities
				specified in section 255, the following shall be exempt from sequestration
				under this part:
							(A)Part d low-income subsidiesPremium and cost-sharing subsidies under
				section 1860D–14 of the Social Security Act.
							(B)Part d catastrophic subsidyPayments under section 1860D–15(b) and
				(e)(2)(B) of the Social Security Act.
							(C)Qualified individual (QI)
				premiumsPayments to States
				for coverage of Medicare cost-sharing for certain low-income Medicare
				beneficiaries under section 1933 of the Social Security
				Act.
							.
				11.Exempt programs and activities
			(a)DesignationsSection 255 of BBEDCA is amended by
			 redesignating subsection (i) as (j) and striking 1998 and
			 inserting in lieu thereof 2010.
			(b)Social security, veterans programs, net
			 interest, and tax creditsSubsections (a) through (d) of section 255
			 of BBEDCA are amended to read as follows:
				
					(a)Social security benefits and tier I
				railroad retirement benefitsBenefits payable under the old-age,
				survivors, and disability insurance program established under title II of the
				Social Security Act (42 U.S.C. 401 et seq.), and benefits
				payable under section 231b(a), 231b(f)(2), 231c(a), and 231c(f) of title 45
				United States Code, shall be exempt from reduction under any order issued under
				this part.
					(b)Veterans programsThe following program shall be exempt from
				reduction under any order issued under this part—
						
							All programs administered by the Department of
				  Veterans Affairs.
							Special Benefits for Certain World War II Veterans
				  (28–0401–0–1–701).
					(c)Net interestNo reduction of payments for net interest
				(all of major functional category 900) shall be made under any order issued
				under this part.
					(d)Refundable income tax creditsPayments to individuals made pursuant to
				provisions of the Internal Revenue Code of 1986 establishing refundable tax
				credits shall be exempt from reduction under any order issued under this
				part.
					.
			(c)Other programs and activities, low-income
			 programs, and economic recovery programsSubsections (g) and (h) of section 255 of
			 BBEDCA are amended to read as follows:
				
					(g)Other programs and activities
						(1)(A)The following budget accounts and
				activities shall be exempt from reduction under any order issued under this
				part:
								
									Activities resulting from private donations,
				  bequests, or voluntary contributions to the Government.
									Activities financed by voluntary payments to the
				  Government for goods or services to be provided for such
				  payments.
									Administration of Territories, Northern Mariana
				  Islands Covenant grants (14–0412–0–1–808).
									Advances to the Unemployment Trust Fund and Other
				  Funds (16–0327–0–1–600).
									Black Lung Disability Trust Fund Refinancing
				  (16–0329–0–1–601).
									Bonneville Power Administration Fund and borrowing
				  authority established pursuant to section 13 of
				  Public Law
				  93–454 (1974), as amended (89–4045–0–3–271).
									Claims, Judgments, and Relief Acts
				  (20–1895–0–1–808).
									Compact of Free Association
				  (14–0415–0–1–808).
									Compensation of the President
				  (11–0209–01–1–802).
									Comptroller of the Currency, Assessment Funds
				  (20–8413–0–8–373).
									Continuing Fund, Southeastern Power Administration
				  (89–5653–0–2–271).
									Continuing Fund, Southwestern Power Administration
				  (89–5649–0–2–271).
									Dual Benefits Payments Account
				  (60–0111–0–1–601).
									Emergency Fund, Western Area Power Administration
				  (89–5069–0–2–271).
									Exchange Stabilization Fund
				  (20–4444–0–3–155).
									Federal Deposit Insurance Corporation, Deposit
				  Insurance Fund (51–4596–4–4–373).
									Federal Deposit Insurance Corporation, FSLIC
				  Resolution Fund (51–4065–0–3–373).
									Federal Deposit Insurance Corporation, Noninterest
				  Bearing Transaction Account Guarantee (51–4458–0–3–373).
									Federal Deposit Insurance Corporation, Senior
				  Unsecured Debt Guarantee (51–4457–0–3–373).
									Federal Housing Finance Agency, Administrative
				  Expenses (95–5532–0–2–371).
									Federal Payment to the District of Columbia Judicial
				  Retirement and Survivors Annuity Fund (20–1713–0–1–752).
									Federal Payment to the District of Columbia Pension
				  Fund (20–1714–0–1–601).
									Federal Payments to the Railroad Retirement Accounts
				  (60–0113–0–1–601).
									Federal Reserve Bank Reimbursement Fund
				  (20–1884–0–1–803).
									Financial Agent Services
				  (20–1802–0–1–803).
									Foreign Military Sales Trust Fund
				  (11–8242–0–7–155).
									Hazardous Waste Management, Conservation Reserve
				  Program (12–4336–0–3–999).
									Host Nation Support Fund for Relocation
				  (97–8337–0–7–051).
									Internal Revenue Collections for Puerto Rico
				  (20–5737–0–2–806).
									Intragovernmental funds, including those from which
				  the outlays are derived primarily from resources paid in from other government
				  accounts, except to the extent such funds are augmented by direct
				  appropriations for the fiscal year during which an order is in
				  effect.
									Medical Facilities Guarantee and Loan Fund
				  (75–9931–0–3–551).
									National Credit Union Administration, Central
				  Liquidity Facility (25–4470–0–3–373).
									National Credit Union Administration, Corporate
				  Credit Union Share Guarantee Program (25–4476–0–3–376).
									National Credit Union Administration, Credit Union
				  Homeowners Affordability Relief Program (25–4473–0–3–371).
									National Credit Union Administration, Credit Union
				  Share Insurance Fund (25–4468–0–3–373).
									National Credit Union Administration, Credit Union
				  System Investment Program (25–4474–0–3–376).
									National Credit Union Administration, Operating fund
				  (25–4056–0–3–373).
									National Credit Union Administration, Share
				  Insurance Fund Corporate Debt Guarantee Program
				  (25–4469–0–3–376).
									National Credit Union Administration, U.S. Central
				  Federal Credit Union Capital Program (25–4475–0–3–376).
									Office of Thrift Supervision
				  (20–4108–0–3–373).
									Panama Canal Commission Compensation Fund
				  (16–5155–0–2–602).
									Payment of Vietnam and USS Pueblo prisoner-of-war
				  claims within the Salaries and Expenses, Foreign Claims Settlement account
				  (15–0100–0–1–153).
									Payment to Civil Service Retirement and Disability
				  Fund (24–0200–0–1–805).
									Payment to Department of Defense Medicare-Eligible
				  Retiree Health Care Fund (97–0850–0–1–054).
									Payment to Judiciary Trust Funds
				  (10–0941–0–1–752).
									Payment to Military Retirement Fund
				  (97–0040–0–1–054).
									Payment to the Foreign Service Retirement and
				  Disability Fund (19–0540–0–1–153).
									Payments to Copyright Owners
				  (03–5175–0–2–376).
									Payments to Health Care Trust Funds
				  (75–0580–0–1–571).
									Payment to Radiation Exposure Compensation Trust
				  Fund (15–0333–0–1–054).
									Payments to Social Security Trust Funds
				  (28–0404–0–1–651).
									Payments to the United States Territories, Fiscal
				  Assistance (14–0418–0–1–806).
									Payments to trust funds from excise taxes or other
				  receipts properly creditable to such trust funds.
									Payments to widows and heirs of deceased Members of
				  Congress (00–0215–0–1–801).
									Postal Service Fund
				  (18–4020–0–3–372).
									Radiation Exposure Compensation Trust Fund
				  (15–8116–0–1–054).
									Reimbursement to Federal Reserve Banks
				  (20–0562–0–1–803).
									Salaries of Article III judges.
									Soldiers and Airmen’s Home, payment of claims
				  (84–8930–0–7–705).
									Tennessee Valley Authority Fund, except nonpower
				  programs and activities (64–4110–0–3–999).
									Tribal and Indian trust accounts within the
				  Department of the Interior which fund prior legal obligations of the Government
				  or which are established pursuant to Acts of Congress regarding Federal
				  management of tribal real property or other fiduciary responsibilities,
				  including but not limited to Tribal Special Fund (14–5265–0–2–452), Tribal
				  Trust Fund (14–8030–0–7–452), White Earth Settlement (14–2204–0–1–452), and
				  Indian Water Rights and Habitat Acquisition
				  (14–5505–0–2–303).
									United Mine Workers of America 1992 Benefit Plan
				  (95–8260–0–7–551).
									United Mine Workers of America 1993 Benefit Plan
				  (95–8535–0–7–551).
									United Mine Workers of America Combined Benefit Fund
				  (95–8295–0–7–551).
									United States Enrichment Corporation Fund
				  (95–4054–0–3–271).
									Universal Service Fund
				  (27–5183–0–2–376).
									Vaccine Injury Compensation
				  (75–0320–0–1–551).
									Vaccine Injury Compensation Program Trust Fund
				  (20–8175–0–7–551).
							(B)The following Federal retirement and
				disability accounts and activities shall be exempt from reduction under any
				order issued under this part:
								
									Black Lung Disability Trust Fund
				  (20–8144–0–7–601).
									Central Intelligence Agency Retirement and
				  Disability System Fund (56–3400–0–1–054).
									Civil Service Retirement and Disability Fund
				  (24–8135–0–7–602).
									Comptrollers general retirement system
				  (05–0107–0–1–801).
									Contributions to U.S. Park Police annuity benefits,
				  Other Permanent Appropriations (14–9924–0–2–303).
									Court of Appeals for Veterans Claims Retirement Fund
				  (95–8290–0–7–705).
									Department of Defense Medicare-Eligible Retiree
				  Health Care Fund (97–5472–0–2–551).
									District of Columbia Federal Pension Fund
				  (20–5511–0–2–601).
									District of Columbia Judicial Retirement and
				  Survivors Annuity Fund (20–8212–0–7–602).
									Energy Employees Occupational Illness Compensation
				  Fund (16–1523–0–1–053).
									Foreign National Employees Separation Pay
				  (97–8165–0–7–051).
									Foreign Service National Defined Contributions
				  Retirement Fund (19–5497–0–2–602).
									Foreign Service National Separation Liability Trust
				  Fund (19–8340–0–7–602).
									Foreign Service Retirement and Disability
				  Fund(19–8186–0–7–602).
									Government Payment for Annuitants, Employees Health
				  Benefits (24–0206–0–1–551). 
									Government Payment for Annuitants, Employee Life
				  Insurance (24–0500–0–1–602).
									Judicial Officers’ Retirement Fund
				  (10–8122–0–7–602).
									Judicial Survivors’ Annuities Fund
				  (10–8110–0–7–602).
									Military Retirement Fund
				  (97–8097–0–7–602).
									National Railroad Retirement Investment Trust
				  (60–8118–0–7–601).
									National Oceanic and Atmospheric Administration
				  retirement (13–1450–0–1–306).
									Pensions for former Presidents
				  (47–0105–0–1–802).
									Postal Service Retiree Health Benefits Fund
				  (24–5391–0–2–551).
									Public Safety Officer Benefits
				  (15–0403–0–1–754).
									Rail Industry Pension Fund
				  (60–8011–0–7–601).
									Retired Pay, Coast Guard
				  (70–0602–0–1–403).
									Retirement Pay and Medical Benefits for Commissioned
				  Officers, Public Health Service (75–0379–0–1–551).
									Special Benefits for Disabled Coal Miners
				  (16–0169–0–1–601).
									Special Benefits, Federal Employees’ Compensation
				  Act (16–1521–0–1–600).
									Special Workers Compensation Expenses
				  (16–9971–0–7–601).
									Tax Court Judges Survivors Annuity Fund
				  (23–8115–0–7–602).
									United States Court of Federal Claims Judges’
				  Retirement Fund (10–8124–0–7–602).
									United States Secret Service, DC Annuity
				  (70–0400–0–1–751).
									Voluntary Separation Incentive Fund
				  (97–8335–0–7–051).
							(2)Prior legal obligations of the Government
				in the following budget accounts and activities shall be exempt from any order
				issued under this part:
							
								Biomass Energy Development
				  (20–0114–0–1–271).
								Check Forgery Insurance Fund
				  (20–4109–0–3–803).
								Credit liquidating accounts.
								Credit reestimates.
								Employees Life Insurance Fund (24–8424–0–8–602).
				  
								Federal Aviation Insurance Revolving Fund
				  (69–4120–0–3–402).
								Federal Crop Insurance Corporation Fund
				  (12–4085–0–3–351).
								Federal Emergency Management Agency, National Flood
				  Insurance Fund (58–4236–0–3–453).
								Federal Home Loan Mortgage Corporation (Freddie
				  Mac).
								Federal National Mortgage Corporation (Fannie
				  Mae).
								Geothermal resources development fund
				  (89–0206–0–1–271).
								Low-Rent Public Housing—Loans and Other Expenses
				  (86–4098–0–3–604).
								Maritime Administration, War Risk Insurance
				  Revolving Fund (69–4302–0–3–403).
								Natural Resource Damage Assessment Fund
				  (14–1618–0–1–302).
								Overseas Private Investment Corporation, Noncredit
				  Account (71–4184–0–3–151).
								Pension Benefit Guaranty Corporation Fund
				  (16–4204–0–3–601).
								San Joaquin Restoration Fund
				  (14–5537–0–2–301).
								Servicemembers’ Group Life Insurance Fund
				  (36–4009–0–3–701).
								Terrorism Insurance Program
				  (20–0123–0–1–376).
						(h)Low-income programsThe following programs shall be exempt from
				reduction under any order issued under this part:
						
							Academic Competitiveness/Smart Grant Program
				  (91–0205–0–1–502).
							Child Care Entitlement to States
				  (75–1550–0–1–609).
							Child Enrollment Contingency Fund
				  (75–5551–0–2–551).
							Child Nutrition Programs (with the exception of
				  special milk programs) (12–3539–0–1–605). 
							Children’s Health Insurance Fund (75–0515–0–1–551).
				  
							Commodity Supplemental Food Program
				  (12–3507–0–1–605). 
							Contingency Fund (75–1522–0–1–609).
				  
							Family Support Programs (75–1501–0–1–609).
				  
							Federal Pell Grants under section 401 Title IV of
				  the Higher Education Act.
							Grants to States for Medicaid
				  (75–0512–0–1–551).
							Payments for Foster Care and Permanency
				  (75–1545–0–1–609).
							Supplemental Nutrition Assistance Program
				  (12–3505–0–1–605).
							Supplemental Security Income Program
				  (28–0406–0–1–609).
							Temporary Assistance for Needy Families
				  (75–1552–0–1–609).
					.
			(d)Economic recovery programsSection 255 of BBEDCA is amended by adding
			 the following after subsection (h):
				
					(i)Economic recovery programsThe following programs shall be exempt from
				reduction under any order issued under this part:
						
							All programs enacted in, or increases in programs
				  provided by, the American Recovery and Reinvestment Act of
				  2009.
							Exchange Stabilization Fund-Money Market Mutual Fund
				  Guaranty Facility (20–4274–0–3–376).
							Financial Stabilization Reserve (20–0131–4–1–376).
				  
							GSE Mortgage-Backed Securities Purchase Program
				  Account (20–0126–0–1–371).
							GSE Preferred Stock Purchase Agreements
				  (20–0125–0–1–371).
							Office of Financial Stability
				  (20–0128–0–1–376).
							Special Inspector General for the Troubled Asset
				  Relief Program (20–0133–0–1–376).
							Troubled Asset Relief Program Account
				  (20–0132–0–1–376).
							Troubled Asset Relief Program Equity Purchase
				  Program (20–0134–0–1–376).
							Troubled Asset Relief Program, Home Affordable
				  Modification Program
				  (20–0136–0–1–604).
					.
			
	
		
			Passed the House of
			 Representatives July 22, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
